Fourth Court of Appeals
                                San Antonio, Texas
                                       July 2, 2014

                                   No. 04-14-00015-CV

                                 INTEREST OF BLJP,

                From the 38th Judicial District Court, Uvalde County, Texas
                             Trial Court No. 12-05-28687-CV
                    The Honorable Camile G. Dubose, Judge Presiding


                                     ORDER
       The Appellee’s First Motion for Extension of Time to File Brief is GRANTED IN PART.
Appellee’s brief must be filed no later than July 11, 2014. NO FURTHER EXTENSIONS
WILL BE GRANTED.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court